

Exhibit 10.2


COMMUNITY HEALTHCARE TRUST
INCORPORATED
AMENDED AND RESTATED
EXECUTIVE OFFICER INCENTIVE PROGRAM


1.Purpose. The Community Healthcare Trust Incorporated Amended and Restated 2014
Incentive Plan (the "Plan") was adopted to promote the interests of Community
Healthcare Trust Incorporated (the "Company") and its stockholders by
•
strengthening the Company's ability to attract, motivate, and retain select
Eligible Persons upon whose judgment, initiative, and efforts the financial
success and growth of the business of the Company largely depend;

•
offering such individuals additional incentives to put forth maximum efforts for
the success of the business; and

•
affording such select Eligible Persons an opportunity to acquire a proprietary
interest in the Company through stock ownership and other performance-based
rights.

This Amended and Restated Executive Officer Incentive Program is being adopted
in accordance with the Plan and is intended to further the purposes of the Plan
by providing incentives to the Company's executive officers that are designed to
reward individual performance, the achievement of specific Company-level
financial goals and total shareholder return.
2.    Definitions. Whenever the following capitalized terms are used in this
Amended and Restated Executive Officer Incentive Program, they shall have the
meanings specified below:
"1-year TSR" means for any person for any year the sum of: (X) the per share
Fair Market Value as of June 30 of such year minus the per share Fair Market
Value of the Common Stock as of July 1 of the immediately prior year, and (Y)
the aggregate dividends paid to common stockholders during such year divided by
(Z) the per share Fair Market Value as of July 1 of the immediately prior year,
expressed as a percentage.
"3-year TSR" means for any person for any three-year period the sum of: (X) the
per share Fair Market Value as of the last June 30 of such three-year period
minus the per share Fair Market Value of the Common Stock as of the first July 1
of such three-year period, and (Y) the aggregate dividends paid to common
stockholders during such three-year period divided by (Z) the per share Fair
Market Value as of the first July 1 of such three-year period, expressed as a
percentage.
"AFFO" means adjusted funds from operations per share, as reported to the public
by the Company in its earnings and results of operations news releases and in
its periodic reports filed with the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended with adjustments made to normalize
the effect of equity offerings.
"Peer Group" means the most recent group of equity real estate investment trusts
("REITs") that the Committee’s compensation consultant chooses as the Company’s
Peer Group.
Other capitalized terms used herein, but not defined, shall have the meanings
attributed to such terms in the Plan.
3.    Participation. The Participants in this Amended and Restated Executive
Officer Incentive Program are the Eligible Persons who are executive officers of
CHCT or its Affiliates or Subsidiaries and who have been named by the Committee
to participate in this program.
4.    Awards. Awards may be in the form of cash or restricted stock as outlined
below and may be granted to each Participant upon the Committee's determination
and in its discretion and shall be subject to such vesting periods as outlined
below. Awards shall generally be of the following types:
"Individual Performance Awards" ("IPA") are in the discretion of the Committee
and shall be for the purposes of: (i) rewarding a Participant's individual
efforts in contributing to the success of the Company and the Participant's
demonstration of competency within his or her job description and requisite


1



--------------------------------------------------------------------------------




skill sets and (ii) retaining the Participant as an executive officer of the
Company. The Committee anticipates that Participants will have the opportunity
to earn an IPA each year. The Company will generally target a maximum IPA for
each Participant of up to 50% of such Participant's Base Salary.
"Company Performance Awards " ("CPA") shall be based on specific Company
performance targets. The Committee may determine, in its discretion, the
particular financial and/or operating metrics to be targeted, which may include,
but are not limited to FAD, AFFO, payout percentages, etc. The measurement
period shall be four consecutive quarters ending on June 30 of each year or such
date as the Committee may determine. The Committee anticipates that Participants
will have the opportunity to earn Company Performance Awards each year. The
Company will generally target a maximum of two performance metrics during any
given measurement period and a maximum combined award for all such metrics of up
to 50% of such Participant's Base Salary. The initial Company performance metric
is as outlined on Exhibit B hereto.
"TSR Awards" ("TSRA") shall be based on the Company's total shareholder return,
as measured against the Peer Group as of the last trading day of the year. The
criteria for awarding TSRAs shall be the Company's relative total shareholder
return performance measured as a percentile, as compared to the total
shareholder returns of the companies in the Peer Group. The measurement period
shall be four and twelve consecutive quarters as outlined in Section 2 above.
The Company will generally target a maximum TSRA for each Participant of up to
200% of such Participant's Base Salary. Participants shall have the opportunity
to earn TSRAs each year based on 1-year TSR and 3-year TSR. TSRAs shall be in
the form of Restricted Stock Awards with an eight-year cliff vesting period and
shall not be available for the Company’s Alignment of Interest Program. The
initial TSRA percentages are as outlined in Exhibit B hereto. The Determination
Date shall be June 30 of each year or, if such date is not a trading day, then
the trading day immediately preceding June 30. The number of shares shall be
determined as of the Determination Date by dividing the total of the
Participant's TSRA by the average closing price of the common stock for the 10
trading days immediately preceding the Determination Date
The Committee shall have the discretion to alter the administration of awards
under this Amended and Restated Executive Officer Incentive Program at any time
prior to the grant of any such award, in accordance with Section 4.3 of the
Plan.
5.    Restricted Stock Election Awards. At the election of the Participant, the
Participant may use any Individual Performance Awards and/or Company Performance
Awards paid in cash under this Amended and Restated Executive Officer Incentive
Plan to purchase restricted stock, of the Company in accordance with the terms
and provisions of the Plan and the Company's Alignment of Interest Program.
6.    Termination of Employment. In the event of termination of a Participant's
employment, the disposition of any unvested Awards will be determined in
accordance with such Participant's written employment agreement and Award
Agreement, if applicable. If a Participant is not employed pursuant to a written
employment agreement and voluntarily terminates his or her employment, or is
terminated for Cause (as such term is defined in the Plan), such Participant
will forfeit any unvested Awards. If a Participant is not employed pursuant to a
written employment agreement and such employment is terminated by the Company
without Cause, or by reason of Participant's death, Disability or retirement
(upon attainment of eligibility to retire in accordance with any applicable
Company policy then in effect) all unvested Awards will continue to vest
pursuant to the Restricted Stock Agreement such stock is subject to. The
provisions of Section 7 of the Plan will govern in the event of a Change of
Control and are not intended to be altered by this Section 6. Notwithstanding
the foregoing, for any Participant who is subject to Code Section 162(m)
compensation restrictions, no unvested Awards which are intended to be
performance-based compensation under Code Section 162(m) shall vest unless the
performance goals have been satisfied on a pro rata basis by the termination
date.
7.    Amendments. The Committee may from time to time amend or modify this
Amended and Restated Executive Officer Incentive Program, provided that no such
action shall adversely affect Awards previously granted hereunder.
8.    Survival. This Amended and Restated Executive Officer Incentive Program
shall continue in effect as long as the Plan is in effect or until terminated by
the Committee.


2



--------------------------------------------------------------------------------





Exhibit A Company Performance Metric
 
AFFO Payout Percentage
Required To Pay Target Dividend
Company Performance
Award Percentage
 
 
95%
10%
 
 
94%
20%
 
 
93%
30%
 
 
92%
40%
 
 
91%
50%
 
 
90%
60%
 
 
89%
70%
 
 
88%
80%
 
 
87%
90%
 
 
86%
100%
 
 
85%
110%
 
 
84%
120%
 
 
83%
130%
 
 
82%
140%
 
 
<81%
150%
 

AFFO Payout Percentages for other than whole integers shall be prorated with the
corresponding Company Performance Index. For Example, a Payout Percentage of
94.5% shall equate to a Company Performance Index of 15%.
TARGET DIVIDENDS
 
PLAN YEAR END
TARGET DIVIDEND
 
 
6/30/17
$1.55
 
 
6/30/18
$1.60
 
 
6/30/19
$1.65
 
 
6/30/20
$1.70
 
 
6/30/21
$1.75
 
 
6/30/22
$1.80
 
 
6/30/23
$1.85
 
 
6/30/24
$1.90
 







3



--------------------------------------------------------------------------------






Exhibit B Total Shareholder Return Award Percentages of Base Salary
TSR Measure
<25th Percentile
>=25th Percentile
>=50th Percentile
>=75th Percentile
>100th Percentile
1-Year TSR
0.0
%
25.0
%
50.0
%
75.0
%
100.0
%
3-Year TSR
0.0
%
25.0
%
50.0
%
75.0
%
100.0
%







4

